Citation Nr: 1434386	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  09-21 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1979. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran provided testimony at a hearing before a Decision Review Officer (DRO) in October 2009 and at a hearing before the undersigned Acting Veterans Law Judge in October 2010.  Transcripts of both proceedings are of record.  In a December 2010 decision, the RO remanded the Veteran's claim for further development.

The Board notes that the June 2009 rating decision on appeal denied service connection for left knee cartilage arthritis.  However, a review of the claims file shows diagnoses of both ligamentous laxity and degenerative disk disease of the left knee.  As such, the Board has recharacterized the claim as a claim for service connection for a left knee disorder. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claims, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals a June 2014 Appellate Brief.  The remaining documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  There are no documents in the VBMS file.  
 

FINDING OF FACT

The Veteran's left knee disorder did not manifest during, or as a result of, active military service.


CONCLUSION OF LAW

The criteria establishing entitlement to service connection for a left knee disorder are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  These notice requirements were accomplished in a letter sent in November 2008.  These letters also included notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Here, the Veteran's personnel records and post-service VA treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any records that have not been requested or obtained.  

The Veteran was afforded a VA examination in September 2011.  The Board finds that the VA examination report is adequate because the examiner based his conclusions on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in October 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned specifically noted the issue on appeal.  While the undersigned did not specifically suggest the submission of evidence that may have been overlooked, testimony was elicited describing private treatment records dating as far back as 1999.  As such, the Board finds that the undersigned complied with the aforementioned hearing duties.

The Board is also satisfied that there has been substantial compliance with the December 2010 remand directives, which included allowing the Veteran to identify pertinent treatment records and affording the Veteran a VA examination to determine the nature and etiology of his claimed condition.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that his left knee disability is related to his military service.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Board notes that the Veteran has a current diagnosis of ligamentous laxity and degenerative disk disease of the left knee as evidence by the September 2011 VA examination. 

In regards to an in-service injury or disease, the Veteran has reported that he injured his knee shortly before separation, was diagnosed with a "cartilage problem" or "loose cartilage", and was given a physical profile.  The Veteran also reported that his service treatment records should show that he was treated for his left knee and not his ankle in 1979.  See December 2008, February 2009, November 2009 statements; see also October 2009 DRO hearing and October 2010 Board hearing.  

The Board notes that the Veteran is competent to report such an injury.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board does not find the Veteran to be credible in his assertions.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

Service treatment records are absent of any complaints, treatment or diagnosis of a left knee disorder.  However, they do show treatment for the left ankle.  Specifically, in March 1977 the Veteran reportedly sprained his ankle while playing basketball.  It was noted that the medial malleolus was tender but X-ray examination was negative.  The impression was ankle sprain.  The Veteran was treated for the left ankle again in April 1979 after falling on the ankle during a basketball game the night before.  On physical examination, pain was noted just below the left malleolus with point tenderness.  There was no edema or discoloration.  The Veteran had full range of motion with increased pain on lateral flexion.  The examiner diagnosed bruised ligaments, rule out fracture and prescribed ice every 15 minutes, heat after 24 hours, and sent the Veteran for evaluation for a temporary no running profile.  Further evaluation in April 1979 shows that the Veteran was diagnosed with a mild ankle sprain and placed on a no running profile for two weeks.  The Veteran's May 1979 separation report of medical examination found that the Veteran's lower extremities and spine and other musculoskeletal were normal.  The Veteran was also noted as being in good health.  

Consequently, the Board finds the contemporaneous service treatment records that were completed by military medical professionals to be more probative than the Veteran's current reports of an in-service injury to his left knee.  The Board finds it particularly persuasive that in March 1979 the examiner specifically examined and discussed the malleolus which is located in the ankle.  The Board finds it reasonable to conclude that if the Veteran was treated for his knee instead of the ankle, the examiner would not have mistakenly referenced the ankle and noted tenderness anatomically located in the ankle.  Additionally, as the Veteran was treated for several differing symptoms in service and placed on physical profile in service, the Board finds it reasonable to conclude that if the Veteran was treated for a left knee disorder, to include "loose cartilage," such would have been noted in the Veteran's service treatment records.  

It is important to point out that the Board does not find that the Veteran's lay statements of an in-service injury lack credibility merely because they are unaccompanied by contemporaneous medical evidence, specifically the lack of notation in the Veteran's service treatment records.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the current lay statements are found to lack credibility because they are inconsistent and directly contradict the other lay and medical evidence of record, which show that the Veteran did not report, and was not treated for any left knee disorder while in-service but sought treatment for several other symptoms during his active military service.   

Furthermore, even if the Board found the Veteran's report of the injury to his left knee to be credible, the Board finds that the most competent and credible evidence is against a finding that the Veteran's current left knee disability is related to his military service.  

The Board acknowledges a November 2009 private treatment record that found the Veteran's left knee disability was related to his military service.  The private treatment record noted the Veteran reported that he never had any left ankle injuries in-service for which he was evaluated and that he did injure his left knee in service.  The Board also notes that, at the October 2010 Board hearing, the Veteran reported that the private examiner did not have access to his claims file.  As the Board has found the Veteran's reports of an in-service injury to his left knee to be less than credible, the private physician's opinion was thus based on history from the Veteran that is not credible and the opinion is therefore not probative.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background).

Conversely, the September 2011 VA examiner found that it was less likely than not that the Veteran's present knee problems were related to his military service.  The examiner explained that there appeared to be a gross discrepancy between the Veteran's recollection and the service medical records regarding documentation of the location of any injury while on active duty.  The examiner noted that no reference was noted in the service medical records to any left knee problems.  The VA examiner also acknowledged the positive private opinion and noted that the Veteran provided no history of an injury to his private doctor (most likely referring to a January 2007 private treatment record wherein the Veteran denied any injuries with respect to the left knee).   

In this regard, the Board finds the September 2011 VA examination to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Here, the September 2011 VA examiner is a medical doctor and possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the September 2011 VA opinion is shown to have been based upon a review of the Veteran's claims file, and it is accompanied by a sufficient explanation.  Furthermore, the September 2011 VA examiner's opinion is consistent with the evidence of record, as service treatment records are absent for any complaints, treatment, or diagnosis of a left knee disorder.  Additionally, the VA examiner considered and acknowledged the Veteran's lay statements of record in his conclusion.  

The Board acknowledges any assertion by the Veteran that his current knee disability is related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of ligamentous laxity and degenerative disk disease of the left knee, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset of symptoms, any opinion regarding the nature and etiology of his left knee disability requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his ligamentous laxity and degenerative disk disease of the left knee is in any way related to his military service.  

For the reasons set forth above, in regard to continuity of symptoms, the Board finds that the Veteran's left knee disability is properly afforded such consideration, as arthritis is one of the enumerated conditions in 38 C.F.R. § 3.309(a); Walker, 708 F.3d 1331.  However, due to the finding that there is no credible or probative evidence of an in-service injury to the Veteran's left knee or in-service symptoms of a left knee disorder, service connection based on continuity of symptomatology is not warranted.  

Lastly, there is no evidence of record that the Veteran's ligamentous laxity and degenerative disk disease manifested to a compensable degree within one year of the Veteran's discharge from service.  See 38 C.F.R. § 3.307(a), 3.309(a).  Instead, the probative evidence of record, included the Veteran's lay assertions, shows that the Veteran was not treated for a left knee disability until January 2007, almost three decades after discharge from service.   

Given that the Veteran's report of an in-service injury to his left knee is not credible; and given that the most probative evidence of record is against a finding of a nexus between the Veteran's left knee disability and service, the weight of the evidence is against a finding of service connection.  In reaching this conclusion the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).



ORDER

Service connection for a left knee disorder is denied.




____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


